Case 0:15-cv-62688-RS Document 305 Entered on FLSD Docket 01/19/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 15-cv-62688-SMITH/Valle

  FLORIDIANS FOR SOLAR CHOICE, INC.,
  A Florida not for profit corporation,

           Plaintiff,

  v.

  PCI CONSULTANTS, INC., a California corp.,
  and ANGELO PAPARELLA, individually,

           Defendants,
  and

  AAP HOLDING COMPANY, INC., a Delaware
  Corporation, BH-AP PETITIONING PARTNERS,
  LLC, a Delaware limited liability company,
  ANGELO PAPARELLA, individually,

        Defendants.
  _________________________________________/

       FSC’S NOTICE OF PREVIOUSLY AWARDED ATTORNEY’S FEES AND COSTS

           Plaintiff/Judgment Creditor, Floridians for Solar Choice, Inc., (“FSC”), pursuant to the

  Court’s Order (ECF No. [304]), hereby file its Notice of Previously Awarded Fees and Costs and

  state:

           1.      On July 8, 2020, Floridians for Solar Choice, Inc.'s ("FSC") filed its Amended

  Application for Appellate Attorneys' Fees (the "Motion") see ECF Nos. [241 & 242] 1.




  1       FSC’s Amended Application for Appellate Attorneys’ Fees appears on PACER as ECF No.
  [242], Motion for Attorney’s Fees by Floridians for Solar Choice, Inc., which refers to the Order
  of Transfer, at ECF No. [241], at which the briefing is found. They include FSC’s Amended
  Application for Attorneys’ Fees, PCI’s Objections to Appellee’s Amended Application for
  Attorneys’ Fees, and FSC’s Reply in Support of its Amended Application for Appellate Attorneys’
  Fees, along with all exhibits. All supporting documentation relating to the fee petition is contained
  therein.
Case 0:15-cv-62688-RS Document 305 Entered on FLSD Docket 01/19/2021 Page 2 of 4




         2.      Pursuant to this Court’s January 11, 2021 paperless order (ECF No. [304]),

  Plaintiffs are required to provide notice of the case name and number of all federal cases decided

  in the Southern District of Florida within the past two years in which FSC's counsel was awarded

  attorneys' fees and costs.

         3.      The instant case – prior to transfer to District Judge Smith (Floridians for Solar

  Choice, Inc. v. PCI Consultants, Inc. et al.; Case No. 15-cv-62688-BLOOM/Valle) – is the only

  such case.

         4.      The date of the fee award: June 17, 2019. Solar Parties were awarded $27,264 in

  attorneys’ fees as sanctions for non-compliance with Court Orders compelling discovery. (See ECF

  No. [108], pursuant to Judge Bloom’s Order on Third Motion to Compel and for Sanctions and Order

  to Show Cause, ECF No. [101] at 3, ¶ 2).

         5.      The hourly rate(s) requested and awarded to the individuals identified in the

  Motion:

                 a.      Marshall A. Adams, Esq., Partner, Lubell & Rosen, LLC: $450.00 for

                 billable time, zero for no charged time, less courtesy discounts disclosed to the

                 Court by Solar Parties’ counsel.

                 b.      Jarad A. Gibson, Esq., Associate, Lubell & Rosen, LLC: $275.00 for

                 billable time, zero for no charged time, less courtesy discounts disclosed to the

                 Court by Solar Parties’ counsel.

         6.      The award, as reflected by ECF No. [107], Notice of Filing Declaration of Marshall

  A. Adams and Itemization of Fees, was the exact amount requested for the Second and Third

  Motions to Compel, which request reflected the hourly rates listed above, less client discounts of

  20% disclosed by Solar Parties’ counsel. ($11,717.50 for the Second Motion to Compel (ECF No.

  [107-2] P. 5), $22,362.50 for the Third Motion to Compel (ECF No. [107-2] P. 8), subtotal $34,080


                                                    2
Case 0:15-cv-62688-RS Document 305 Entered on FLSD Docket 01/19/2021 Page 3 of 4




  less 20% courtesy discounts ($34,080 x .80) or $27,264).

         7.      Neither Mr. Cagan nor Mr. Weill have been awarded fees in the United States

  District Court for the Southern District of Florida in the past two years.

         Respectfully Submitted this 19th day of January 2021,

                                                LUBELL ROSEN, LLC
                                                Attorneys for Plaintiff FSC and Claimant in
                                                Arbitration SACE
                                                200 South Andrews Avenue, Suite 900
                                                Fort Lauderdale, FL 33301
                                                Telephone: 954-880-9500
                                                Facsimile: 954-755-2993

                                                By:___/s/ Marshall A. Adams
                                                      Marshall A. Adams, Esquire
                                                      Florida Bar No.: 712426
                                                      MAA@LubellRosen.com
                                                      Josh M. Bloom, Esquire
                                                      Florida Bar No.: 88559
                                                      JMB@lubellrosen.com
                                                      Amber L. Ruocco, Esquire
                                                      Florida Bar No.: 121669
                                                      ALR@LubellRosen.com
                                                      Secondary emails
                                                      Gary@LubellRosen.com
                                                      Anny@LubellRosen.com
                                                        And

                                                GRAYROBINSON, P.A.
                                                Co-Counsel for Plaintiff FSC and Claimant in
                                                Arbitration SACE
                                                401 East Las Olas Blvd., Suite 1000
                                                Fort Lauderdale, FL 33301
                                                Telephone: (954) 761-8111
                                                Facsimile: (954) 761-8112

                                                By:     /s/ Scott L. Cagan
                                                        Scott L. Cagan, Esquire
                                                        Florida Bar No.: 822681
                                                        Email: scott.cagan@gray-robinson.com




                                                    3
Case 0:15-cv-62688-RS Document 305 Entered on FLSD Docket 01/19/2021 Page 4 of 4




                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 19, 2021 the foregoing document is being served this day

  on all counsel of record identified on the attached Service List in the manner specified, either via

  transmission of Notice of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel or parties who are not authorized to receive electronically Notices of

  Electronic Filing.

                                                By:    /s/ Marshall A. Adams
                                                           Marshall A. Adams

                                           SERVICE LIST


  Christian S. Molnar, Esq.
  ARENDSEN CANE MOLNAR, LLP
  315 South Beverly Drive
  Suite 320
  Beverly Hills, California 90212
  cmolnar@arendsenlaw.com


  Romney C. Rogers, Esq.
  Joanne Larosiliere, Esq.
  ROGERS, MORRIS & ZIEGLER LLP
  1401 East Broward Boulevard, Suite 300
  Fort Lauderdale, FL 33301
  rcrogers@rmzlaw.com
  lori@rmzlaw.com
  jlarosiliere@rmzlaw.com
  Counsel for Defendants PCI Consultants, Inc., AAP Holding Company, Inc., BH-AP
  Petitioning Partners, LLC, and Angelo Paparella




                                                   4
